DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the submission filed on November 29, 2021.
Claim(s) 1, 3, 5-12, and 15-17 have been amended and are hereby entered.
Claims(s) 19-20 have been added.
Claim(s) 18 has been canceled.
Claim(s) 1-17 and 19-20 are currently pending and have been examined. 
This action is made Non-Final.

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,188,912. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,188,912 teaches or suggests Applicant’s claimed limitations to “transmit an authentication assertion request to the issuer of the account; in response to an authentication assertion from the issuer, which is responsive to the authentication assertion request, transmit an authentication confirmation to the MPI, thereby omitting the ACS associated with said issuer from participating in the authentication confirmation, the authentication assertion based on, at least in part, an authentication of the user before the authentication assertion request is received”, as recited in Applicant’s claim 1 (see U.S. Patent No. 11,188,912:  col 14, line 60 – col 15, line 10).  Applicant’s independent claims 10 and 15 recite similar limitations, and all claims dependent upon claims 1, 10, and 15 also include the limitations based on their dependency.   



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Hammad and Steele do not disclose, teach, or suggest the claimed invention.  Hammad teaches systems and methods for device authentication.  Steele teaches a method for authenticating a consumer for a portable consumer device.  However, the prior art of record fails to anticipate or render obvious the claimed limitations to “transmit an authentication assertion request to the issuer of the account; in response to an authentication assertion from the issuer, which is responsive to the authentication assertion request, transmit an authentication confirmation to the MPI, thereby omitting the ACS associated with said issuer from participating in the authentication confirmation, the authentication assertion based on, at least in part, an authentication of the user before the authentication assertion request is received”, as recited in Applicant’s claim 1.  Applicant’s independent claims 10 and 15 recite similar limitations.  

The claimed invention is also patent eligible because the claimed invention is not directed to an abstract idea.  The claimed invention is not directed to an abstract idea because the judicial exception to receive an authentication request, from the MPI, associated with a transaction between the user and the merchant, the authentication request including a payment account credential associated with the account; transmit an authentication assertion request to the issuer of the account; in response to an authentication assertion from the issuer, which is responsive to the authentication assertion request, transmit an authentication confirmation to the MPI, thereby omitting the ACS associated with said issuer from participating in the authentication confirmation, the authentication assertion based on, at least in part, an authentication of the user before the authentication assertion request is received; and in the absence of an authentication request from the issuer, responsive to the authentication assertion request, seek authentication of the user from the ACS is accompanied by the additional limitations of a directory server coupled in communication with a merchant server plug-in (MPI) associated with a merchant and in communication with an issuer of an account associated with the user, the issuer separate from an access control server (ACS) associated with the issuer, as recited in claim 1.  Similar limitations are found in claims 10 and 15.  The additional limitations serve to integrate the judicial exception into the practical application of providing a technological improvement to a network, thereby making the claimed invention patent eligible.  In addition, the combined steps represent an ordered combination of steps that make the claim significantly more than the abstract idea itself. 

For these reasons, claims 1-17 and 19-20 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.  


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Kranzley (US 2005/0240522) discloses a system and method for conducting secure payment transactions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
November 28, 2022


/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698